DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed February 22, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 20, 21, 24, 25, 28, 32, and 33 are pending.

Claim Objections
Claim 28 is objected to because of the following informalities:  this claim depends from cancelled claim 27.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
	Claims 20, 21, 24, 25, 28, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	As discussed in the previous Office action, claim 20, at line 6, is indefinite because the phrase “an increase in an amount of the activity of one or more Diels-Alder adducts…” is unclear.  It is unclear how the “activity” of the compound can be “increased” in order to meet 
Applicant argues that this phrase is clear because it means the activity is compared to the activity of a non-enriched Morus extract.  However, as discussed above, it is unclear how the “activity” of the specific compound is measured.  Applicant has not provided clarification of how this measurement occurs.  In addition, it is unclear what structural limitations this places on the claim because it is unclear if an increase in “activity” actually lends a structural distinction to the extract itself.
5.	Claim 21 is indefinite because there is a lack of antecedent basis for “the Yerba Mate extract” as recited in line 3.  Applicant has amended claim 20 remove Yerba Mate from the composition.

Claim Rejections - 35 USC § 101
6.	Claims 20, 21, 24, 25, 28, 32, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The claims were amended to clarify that they are directed to a pharmaceutical formulation or nutraceutical formulation. There is no naturally occurring counterpart to the claimed combination. The formulation and the enriched extract mixture are markedly difference from properties of the plants in nature; and therefore, it is not a “product of nature” exception.

However, as discussed in the previous Office action, a change in the ratio or amount of compounds to create an "extract” from the plant and to “enrich” the extract in naturally occurring 
Applicant also argues that “The original specification provides an abundance of evidence that the combination has different properties and better efficacies”.  It is noted that Example 59 shows results for a combination of Morus alba extract number 14 with rosemary extract number 21.  However, the specification does not show the individual activity of Morus alba extract number 14 or rosemary extract number 21.  Thus, there is no basis for comparison to show that this combination, or the individual extracts themselves, produce a marked distinction.  In addition, Example 66 and 67 shows the results for a combination of M. alba precipitate 18 combined with rosemary extract 24 and yerba mate extract 27.  Similarly, the specification does not show the individual activity of the extracts.  Thus, there is no basis for comparison to determine is a marked distinction is present.  Therefore, the claimed invention is still considered to be properly rejected.

Claim Rejections - 35 USC § 103
7.	Claims 20, 24, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided) and He (US 2011/0091580).
	Kitanaka teaches a Morus alba extract which is useful for treating obesity.  The extract contains morusin (a Diels-Alder adducts of a chalcone and a prenylphenyl moiety as defined by applicant) (see, for example, paragraphs 12 and 16 and page 20 of the translation).  The M. alba extract would contain a higher concentration of morusin in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in morusin.  The reference teaches that the fractions with the Diels-alder adducts have the desired pharmaceutical activity; thus, an artisan would be motivated to modify the concentration of the adducts to optimize the pharmaceutical effectiveness of the extract.  Therefore, it is considered to an obvious modification of the reference to increase the concentration of the adducts to the degree claimed by applicant in claim 20.
He teaches a Rosmarinus officinalis extract which is useful for treating obesity.  The extract contains carnosic acid and carnosol (see, for example, paragraphs 21, 43, and 44 and claims 7-8).  The R. officinalis extract would contain a higher concentration of carnosic acid and carnosol in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in carnosic acid and carnosol.  The reference teaches that the extract is powdered (see paragraph 21).
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that control body weight.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the 
	Based on the disclosure by these references that these substances are used in compositions to control body weight, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to control body weight.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach combining the ingredients in the amounts claimed by applicant.  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the amount of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from .
8.	Claims 21, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (JP 2010202558 - translation provided) and He (US 2011/0091580) as applied to claims 20, 24, 25, and 28 above, and further in view of Lavalle Gonzalez (US 2011/0300175) with Yerba Mate website (http://www.herbwisdom.com/herb-yerba-mate.html - accessed 9/2016) providing a definition for “Yerba Mate.”
The teachings of Kitanaka and He are discussed above.  The references do not teach including Yerba mate extract in the composition.
Lavalle Gonzalez teaches a yerba mate extract which is useful for weight loss.  The extract contains caffeine (see, for example, claims 9 and 12).  The yerba mate extract would contain a higher concentration of caffeine in comparison with the unextracted plant material; thus, the reference extract is considered to meet the limitation that the extract is “enriched” in caffeine.  The reference teaches that the extract can be formulated into a tablet or capsule (see paragraph 78).  Please note that Ilex paraguariensis is the botanical name for yerba mate (see Yerba Mate website).
These references show that it was well known in the art at the time of the invention to use the claimed ingredients in compositions that control body weight.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 

The references do not specifically teach combining the ingredients in the amounts claimed by applicant.  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The references teach that each of the claimed ingredients is a pharmaceutically active ingredient.  An artisan of ordinary skill would routinely modify the amount of pharmaceutically active ingredients based on the patient's age, weight, gender, and condition.  Therefore, an artisan would have been motivated to modify the amount of each ingredient in the combination in order to formulate a product that best achieves the desired results set forth in the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Response to Arguments
All of applicant’s arguments regarding the 103 rejection set for the previous Office action have been fully considered but are not persuasive.  Applicant argues:
As used herein, the phrase "enriched for" refers to a plant extract or other preparation having at least about a two-fold up to about a 1000-fold increase in the amount or activity of one or more active compounds as compared to the amount or activity of the one or more active compounds found in the weight of the plant material or other source before extraction or other preparation. In certain embodiments, the weight of the plant material or other source before extraction or other preparation may be dry weight, wet weight, or a combination thereof.
This isn’t concentration of the entire extract - bringing all components of the extract to a higher amount. Enriching for is specifically increasing some constituents of the extract over others that are not enriched for. None of the references teach this combination, and one of ordinary skill in the art wouldn’t see this as a natural extension of the art. The three cited references do not disclose that their extracts are enriched and they do not recognize or teach the synergistic combination of these enriched extracts.

However, as discussed above, Kitanaka teaches that the fractions with the Diels-alder adducts have the desired pharmaceutical activity; thus, an artisan would be motivated to modify the concentration of the adducts to optimize the pharmaceutical effectiveness of the extract.  Therefore, it is considered to an obvious modification of the reference to increase the concentration of the adducts to the degree claimed by applicant in claim 20.
Applicant also argues:

The Examiner is directed to the Examples, including specifically Examples 59, 66-67, and 76-79, where unexpected and synergistic results are obtained and recorded. For example, in Example 59, there is data showing the synergistic results of utilizing enriched for Morus and Rosemary extracts (see Table 80 and following discussion in specification). Examples 66-67 shows the synergistic data related to body weight gain when you incorporate the additional component of enriched Yerba Mate extracts, (see Tables 109-115 and following discussion in original specification). There’s plenty of data in the original specification to provide one of ordinary skill in the art the information they need to see the synergistic results that come from these extracts combinations.

As is made clear, there is a significant and unexpected synergistic result by combining the enriched extracts that could not be understood or appreciated by one of ordinary skill in the art. While the cited references speak to one extract or another extract, none of them speak to the combination or more importantly - the need to combine with other extracts 

However, Example 59 shows results for a combination of Morus alba extract number 14 with rosemary extract number 21.  The specification does not show the individual activity of Morus alba extract number 14 or rosemary extract number 21.  Thus, there is no basis for comparison to show that this combination of the two ingredients produces an unexpected result.  It is unclear if the results are synergistic or an expected additive effect.  In addition, Example 66 and 67 shows the results for a combination of M. alba precipitate 18 combined with rosemary extract 24 and yerba mate extract 27.  Similarly, the specification does not show the individual activity of the extracts.  Thus, there is no basis for comparison to determine if a synergistic effect is present.  Furthermore, Examples 76-79 show the results for a combination of an ethanolic extract of a combination of M. alba, rosemary, and yerba mate.  As with the other examples, the combination does show a weight loss effect.  However, the individual extract’s ability to effect body weight have not been shown.  Thus, there is no basis for comparison that would establish that the results are synergistic rather than an expected additive effect.  Therefore, the claims are still considered to be properly rejected because the data in the specification is not considered to clearly establish an unexpected result.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655